Citation Nr: 0429614	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase rating for service-connected 
left acromioclavicular separation, currently rated as 10 
percent disabling.

2.  Entitlement to an increase rating for service-connected 
folliculitis, posterior scalp and neck, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1979 to August 1982.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at a Board hearing at the RO in June 
2004.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Preliminary review of the record reveals that the veteran 
stated at the June 2004 Board hearing that both his 
disabilities have grown worse since the last examination in 
August 2002.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995). 

Additionally, the veteran indicated that he had been treated 
by two private facilities, one for the shoulder and one for 
the neck and skin.  The veteran indicated that he went to a 
hospital emergency room to get cortisone shots for his 
shoulder at Anson County Hospital in Wadesboro, North 
Carolina.  The veteran also mentioned that he received 
treatment for his neck and skin from a Doctor Rolstein in 
2003.  It appears that these records are not in the file.  
Given the need to remand this case for another examination, 
the VA should seek to obtain these records also.
 
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to request copies of all the veteran's 
medical records from Anson County 
Hospital in Wadesboro, North Carolina and 
copies of all of the veteran's medical 
records from a Doctor Rolstein, 
specifically in the year 2003.  The RO 
may need to contact the veteran to obtain 
correct addresses and dates of treatment.    

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected left acromioclavicular 
separation.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, including x-rays, should 
be accomplished if medically feasible.  
All clinical and special test findings 
should be clearly reported to allow for 
evaluation under VA's rating criteria.  
The examiner should indicate the range of 
motion for the veteran's shoulder.  The 
examiner should also comment on whether 
there is current dislocation of the 
shoulder, nonunion of the shoulder, or 
malunion of the shoulder. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of his service-
connected folliculitis, posterior scalp 
and necks.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All clinical and 
special test findings should be clearly 
reported to allow for evaluation under 
both the current and prior VA rating 
criteria.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are 
warranted.  The skin disability issue 
should be reviewed under both the current 
and the prior rating criteria.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




